Citation Nr: 0918836	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
spondylitis.

2.  Entitlement to service connection for iritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1951 to January 
1973.  
This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for iritis and rheumatoid spondylitis.  In a 
letter from the Veteran, dated May 2005, the Veteran notes 
that he had been treated at the Sacramento, California VA 
medical center (VAMC) for iritis.  The Veteran more 
specifically notes in his notice of disagreement (NOD) that 
he was treated from 1970 to 1975 for iritis by the Sacramento 
VAMC.  Additionally, the Board observes that a letter, dated 
August 1987, from a VA doctor at the Sacramento VAMC also 
indicates that the Veteran was being treated for his 
rheumatoid spondylitis at the Sacramento VAMC.  However, 
these records are not associated with the claims folder.  
There is evidence that the RO requested records from the 
Sacramento VAMC in August 2005, but there is no evidence of a 
response either positive or negative.  Records were also 
requested from the Rapid City VAMC in August 2005.  A 
response from Rapid City indicates that they had only 1 
record with regard to the Veteran, and did not have any 
forwarded records from the Sacramento VAMC.  The Board notes 
that VA has a duty to obtain all outstanding identified VA 
treatment records as such records are constructively in the 
possession of VA adjudicators during the consideration of a 
claim, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the Board finds that the Veteran's appeal must be remanded to 
obtain these treatment records.

In addition, the Board also recognizes a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4)(i) (2008); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As will be explained 
below, the Board finds that while the Veteran has previously 
been afforded C&P examinations with regard to his claims, the 
examinations are found to be inadequate due to evidence that 
was not previously considered.  As such, new examinations are 
necessary for both of the Veteran's claims.  

The Veteran was afforded a C&P examination for his spine in 
September 2005 in which the examiner diagnosed the Veteran 
with rheumatoid spondylitis, two acute episodes of, without 
history of reoccurrence.  X-rays of the sacroillac joints and 
lumbosacral spine taken in conjunction with the examination 
revealed a normal spine.  The examiner noted that he had 
reviewed and considered the Veteran's claims file as well as 
the Veteran's electronic records.  However, the Board 
observes that the September 2005 C&P spine examiner did not 
have access to the August 1987 letter, to include the April 
1988 addendum, which stated that the Veteran had been treated 
at the Sacramento VAMC for chronic spondyloarthropathy 
beginning in 1980 and that the condition was permanent.  The 
letter was not of record at the time of the examination and 
therefore was not considered by the examiner in rendering his 
opinion with regard to the history of the Veteran's 
rheumatoid spondylitis.  As such, the Board notes that while 
the examiner did consider all of the available evidence at 
the time of the examination, the examination is nevertheless 
inadequate because the aforementioned letter was not 
available and therefore not considered in the examiner's 
review.  In this regard, the Board notes that, once VA 
undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 
(2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 
(1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate 
examination report 'if further evidence or clarification of 
the evidence... is essential for a proper appellate 
decision').  As such, the Veteran must be provided a new C&P 
examination to determine whether his rheumatoid spondylitis 
is etiologically related to his active service.  
The Board notes that the Veteran was also afforded a C&P 
examination in relation to his claim for iritis.  The 
September 2005 examination report is of record, however it is 
found to be inadequate.  See Barr.  The Board notes that 
there is no evidence that the examiner reviewed the Veteran's 
claims file as medical history included in the examination 
report appears to have been provided by the Veteran.  The 
Board further observes, as noted above, there are records 
regarding previous treatment for iritis that have not been 
obtained, that should they be obtained, would be relevant for 
the examiner to review.  Additionally, the Board notes that 
there are treatment records both in-service and post-service 
that contain various complaints and diagnoses in relation to 
the eyes, to include iritis, conjunctivitis, and Reiter's 
Syndrome.  In consideration of these treatment reports, the 
Board notes that any additional symptomatology with regard to 
the eye should be considered when examining the Veteran and 
determining the relation of any current eye disorder to the 
Veteran's active duty service.  See Clemons v. Shinseki, No. 
07-0558 (U.S. Vet. App. Feb. 19, 2009) (per curiam order) 
(noting that the use of "condition(s)" in regulation 38 
C.F.R. § 3.159(a)(3) indicates that a single claim can 
encompass more than one condition and that an appellant can 
reasonably expect that alternative current conditions within 
the scope of the filed claim will be considered).  Therefore 
the Board finds that a new C&P examination is required to 
determine the etiology of any current eye disorder.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA treatment records from 
the Sacramento VAMC for the period of 
1973 to the present.  A response, 
negative or positive, should be 
associated with the claims file.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain these records would be futile.

2.	After obtaining all available records, 
the Veteran should be afforded an 
appropriate VA ophthalmological 
examination to determine the identity 
and etiology of any eye disorder.  The 
Board notes that service treatment 
records contain multiple diagnoses 
related to the eyes, to include iritis, 
conjunctivitis, and a possible 
diagnosis of Reiter's syndrome.  The 
examiner should consider all eye 
related symptomatology in determining 
any current diagnosis.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file should be made available 
for review in connection with the 
examination.  The examiner should 
address whether or not any eye 
condition found on examination was at 
least as likely as not (i.e., 
probability of 50 percent), related to 
his military service.  The examiner 
should provide a thorough rationale for 
his or her conclusion and confirm that 
the claims file was available for 
review.  Please send the claims folder 
to the examiner for review in 
conjunction with the examination.

3.	After obtaining all available records, 
the Veteran should also be afforded 
with an appropriate VA examination to 
determine the existence and etiology of 
any rheumatoid spondylitis.  The claims 
file must be made available to the 
examiner for review of pertinent 
documents therein, and the examination 
report should reflect that such a 
review was accomplished.  Any necessary 
testing should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to whether the Veteran's 
rheumatoid spondylitis, if diagnosed, 
is at least as likely as not (i.e., 
probability of 50 percent), related to 
his military service.  A detailed 
rationale should be provided for all 
opinions.  Conversely, if the examiner 
concludes that an etiological opinion 
cannot be provided, an explanation as 
to why should be clearly and 
specifically stated in the examination 
report. Please send the claims folder 
to the examiner for review in 
conjunction with the examination.

4.	After any additional notification and 
development that the RO deems necessary 
has been accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




